[bucyruslogo.gif] Bucyrus International, Inc.  P. O. Box 500 • 1100 Milwaukee
Avenue  South Milwaukee, Wisconsin, 53172-0500, USA  (414)768-4883 • Fax:
(414)768-5060 

August 8, 2007

Mr. Luis deLeon
Bucyrus International, Inc.
1100 Milwaukee Avenue
South Milwaukee, WI 53172

Dear Luis:

I am delighted to extend to you a formal offer of employment with Bucyrus
International, Inc. as Chief Operating Officer, DBT Operations. I am confident
you will make a valuable contribution to the company and believe you will find
the work challenging and fulfilling. You will be reporting directly to Tim
Sullivan, President and Chief Executive Officer of Bucyrus International, Inc.
The effective date for your transition to this role will be August 1, 2007.

With regard to your compensation and benefits, you are eligible for all of the
benefits available to salaried employees of Bucyrus International, Inc. This
includes health and dental insurance, short and long-term disability, vision
care, 401(k) savings plan, cash balance pension plan and paid vacation and
holidays. Specifically:

• Your monthly base salary will be approximately $29,550 USD, equivalent to
$354,600 USD on an annual basis.

• For the remainder of 2007, you will continue to participate in your current
DBT bonus plan structure, with a target bonus based on your new salary. In 2008,
you will be eligible to participate in the Bucyrus International, Inc.
Management Incentive Plan, subject to the determination of our Compensation
Committee of the Board of Directors.

• In accordance with the approval by the Compensation Committee of the Board of
Directors, you are eligible to participate in the 2007 Long Term Incentive Plan
(the “LTIP”). The LTIP program is based on certain performance measures,
consists of Restricted Stock and Stock Appreciation Rights (SARs), and is
structured for additional grants to be made in the future, subject to approval
by the Compensation Committee of the Board of Directors. The grant date and fair
market value will be established in accordance with the plan.

• You will be eligible for medical, dental, and vision benefit plans. In
addition, you are eligible to participate in our matching 401(K) plan and our
cash balance pension plan. A summary of those benefits accompanies this offer.
In addition, you will be eligible to participate in the Bucyrus International,
Inc. Supplemental Executive Retirement Plan (SERP) and Deferred Compensation
Plan available to senior executives of Bucyrus International, Inc.

• You will be eligible for the Company’s relocation policy, Relocation of
Salaried Employees (102.20), a copy of which is enclosed. In addition to the
standard relocation policy, because you are relocating from a foreign country,
you will be eligible for certain enhanced relocation benefits that are detailed
as an attachment to that policy.

• You will be eligible for six holidays plus the Friday after Thanksgiving and
Christmas Holiday period per calendar year.

• You will be eligible for four (4) weeks of vacation per year, prorated for the
remainder of 2007 based on your start date. Any additional vacation earned will
be per Bucyrus policy.


--------------------------------------------------------------------------------

As a condition to our offer of employment, you are asked to execute the enclosed
noncompetition, confidentiality and intellectual property agreement. In
addition, as a condition of our offer of employment, you agree that all prior
agreements, plans and arrangements relating to your employment by DBT GmbH or
its affiliates or Bucyrus International, Inc. are nullified and superceded
hereby, including that certain employment agreement, dated April 13, 2004 and
amended December 22, 2005, between you and DBT GmbH under the authority of RAG
Coal International AG, and that certain change-in-control letter agreement,
dated August 9, 2006, between you and RAG Coal International AG (collectively,
the “Prior Employment Agreements”). You acknowledge and agree that the
termination of the Prior Employment Agreements and the termination of your
employment with DBT GmbH will not provide you with, and you hereby waive and
fully release, any right to demand the payment of any termination,
change-in-control, severance or other similar benefits pursuant to the
provisions of the Prior Employment Agreements. In return, Bucyrus International,
Inc. agrees that should your employment be terminated by the Company for any
reason other than “Cause” during your first two years of employment (but not
thereafter), you will receive an amount equivalent to twelve (12) months of your
annual base salary in effect at the date of your termination payable on our
normal payroll payment dates over such period and provided you continue to
comply with your noncompetition, confidentiality and intellectual property
agreement. For purposes of this letter, “Cause” means you having: (i) violated
the provisions of the attached noncompetition, confidentiality and intellectual
property agreement or any similar agreement with Bucyrus International, Inc.;
(ii) violated any other obligations or conditions of employment (such as failure
to perform up to reasonable standards or the violation of Bucyrus International,
Inc. policies) and failure to cure such breach within ten (10) calendar days
after written demand by Bucyrus International, Inc., unless the Company in its
discretion determines a longer period shall apply; (iii) become, in the sole
opinion of Bucyrus International, Inc., as determined in good faith, addicted or
dependent on intoxicants or drugs of any nature; (iv) committed any misdemeanor
involving theft or deception or any felony; (v) engaged in dishonesty involving
Bucyrus International, Inc.‘s business; or (vi) engaged in any other conduct,
either within or outside the scope of employment, that, if known to the public
or any person or entity having business dealings with Bucyrus International,
Inc. (including any of its employees, customers or suppliers), could reflect
unfavorably on Bucyrus International, Inc.‘s reputation or its ability to deal
with any person or entity having business dealings with Bucyrus International,
Inc.

Bucyrus International, Inc. espouses the doctrine of employment “at-will”, which
is specifically applicable to you and this employment offer. Therefore, your
employment can be terminated by us at any time with or without Cause, subject
only to the above paragraph. Other than as set forth above, nothing in this
letter should be construed as a guarantee of employment for any specific period
or of any particular level of benefits or of your participation in any benefit
plan of any level or type. Further, Bucyrus International, Inc. reserves the
right to amend, modify, or terminate, in its sole discretion, all benefit and
compensation plans in effect from time to time. You understand that you will be
subject to all applicable Bucyrus International, Inc. policies and procedures
including, but not limited to, its Worldwide Business Ethics and Conduct Policy,
Foreign Corrupt Practices Act Compliance and its Non-Discrimination and
Anti-Harassment Policy.

By accepting this offer and signing below, you also agree that the terms of your
employment, this letter and the attached noncompetition, confidentiality and
intellectual property agreement will be subject solely to the laws of the State
of Wisconsin, United States of America and that no other laws of any other court
or jurisdiction shall apply. Any dispute under this letter or with respect to
your employment and any subsequent termination may only be resolved by binding
arbitration in Milwaukee, Wisconsin, as described more completely in the
attached noncompetition, confidentiality and intellectual property agreement.

We ask that you confirm your acceptance by signing and dating this offer letter
in the area designated below and returning this letter to me at 1100 Milwaukee
Ave, South Milwaukee, Wisconsin 53172. Your signature below confirms that you
are subject to no contractual or other restriction or obligation that is
inconsistent with your accepting this offer of employment and performing your
duties, nor does it alter your “at-will” employment status. Please retain the
additional copy of this offer letter for your reference.

Welcome to the Bucyrus International, Inc. family! We look forward to having you
on our team.

Sincerely,


/s/ Barbara H. Stephens

Barbara H. Stephens
Senior Vice President, Human Resources

Signed: /s/ Luis de Leon

Dated: August 8, 2007